Case 14-18215        Doc 66     Filed 02/11/19     Entered 02/11/19 16:44:21          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 18215
         Delise L Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/14/2014.

         2) The plan was confirmed on 08/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/12/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/29/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,835.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-18215             Doc 66         Filed 02/11/19    Entered 02/11/19 16:44:21                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $23,004.67
           Less amount refunded to debtor                              $3,119.88

 NET RECEIPTS:                                                                                          $19,884.79


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,324.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $778.24
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,102.24

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ameri Fin                               Unsecured      5,569.78            NA              NA            0.00       0.00
 Arnoldharris                            Unsecured         991.00           NA              NA            0.00       0.00
 Chase Auto                              Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      7,575.00       2,141.80        2,141.80      2,141.80        0.00
 Collect Sys                             Unsecured         318.00           NA              NA            0.00       0.00
 ComEd                                   Unsecured         140.79           NA              NA            0.00       0.00
 Focus Receivables Mana                  Unsecured          78.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        314.11          314.11        314.11        0.00
 Jefferson Capital Systems LLC           Secured        9,249.00       9,563.11        9,249.00      9,249.00     638.48
 JP MORGAN CHASE BA                      Unsecured           1.00           NA              NA            0.00       0.00
 Kahuna Payment Solutions                Secured           478.00        346.99          346.99        346.99        0.00
 Kahuna Payment Solutions                Unsecured           0.00         77.97           77.97          77.97       0.00
 Mbb                                     Unsecured      1,589.00            NA              NA            0.00       0.00
 Mcsi Inc                                Unsecured          50.00           NA              NA            0.00       0.00
 Merchants Cr                            Unsecured      1,097.00            NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         475.00        381.20          381.20        381.20        0.00
 Prog Finance LLC                        Secured        1,633.00       1,633.00        1,633.00      1,633.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-18215        Doc 66      Filed 02/11/19     Entered 02/11/19 16:44:21             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,249.00          $9,249.00           $638.48
       All Other Secured                                  $1,979.99          $1,979.99             $0.00
 TOTAL SECURED:                                          $11,228.99         $11,228.99           $638.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,915.08          $2,915.08              $0.00


 Disbursements:

         Expenses of Administration                             $5,102.24
         Disbursements to Creditors                            $14,782.55

 TOTAL DISBURSEMENTS :                                                                     $19,884.79


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
